Argued March 11, 1946.
The appellant was indicted, tried and convicted on two indictments, Nos. 340 and 341, August Sessions, 1943, charging sodomy. Sentence was imposed only on No. 340.
After a careful consideration of the testimony and the earnest argument of appellant's counsel, we are all satisfied that the evidence is sufficient to sustain the conviction and that the court below committed no error in its refusal of new trials.
Appeal No. 150, October Term, 1945, is quashed as no sentence was imposed on indictment No. 341, August Sessions, 1943, and hence there was no final judgment of the Court. See Commonwealthv. Sharpe, 138 Pa. Super. 577, 580, 10 A.2d 783.
The assignments of error are overruled, and the judgment of the court below at No. 340 August Sessions, 1943, Appeal No. 149 October Term, 1945, is affirmed; and it is ordered that the defendant appear in the court below at such time as he may be there called and that he be committed by that court until he has complied with his sentence or any part of it which had not been performed at the time his appeals were made a supersedeas.